DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on February 13, 2019.  These drawings are accepted.
  Claim Objections
Claims 1, 3, 4 and 12 objected to because of the following informalities:  
Claim 1 contains typo: “according to one of more of a velocity, heading, and position of the moving platform” that should read: “according to one or more of a velocity, heading, and position of the moving platform”.
Claims 3, 4 and 12 contain grammar error reciting: “the plurality of sampling apertures are…” The term “plurality” constitutes singular form to designate a single group of objects and the verb “are” constitutes plural form of the verb “to be”. The claim language should read: “the plurality of sampling apertures is…”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the direction of origin" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this action Office will interpret Claim 1 as it would be written reciting: “a direction of origin”.
	
Claim 1 further recites the limitation “an incoming signal” in lines 9-10 and the limitation “an incoming signal” in line 11. It is unclear whether it recites the same incoming signal and if there is more than one incoming signal claimed. Applicant refers to more than one “incoming signal” in the dependent claims and the claim staying higher in the line of dependency.
For the purpose of this action Office will interpret Claim 1 as it would be written reciting: “an incoming signal” in lines 9-10 and “the incoming signal” in line 11.

Claim 1 further recites the limitation “the number of samples” in lines 18-19. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this action Office will interpret Claim 1 as it would be written reciting: “a number of samples”. 

Claims 2-8 are depending on indefinite independent claim 1 and as the dependent claims include all the claim 1 limitations. Claim 1 being indefinite renders all the dependent claims indefinite.

Claim 4 recites the limitation "the measured length of" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this action Office will interpret Claim 4 as it would be written reciting: “a measured length of”.

Claim 9 recites the limitation "the velocity, heading and position" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this action Office will interpret Claim 9 as it would be written reciting: “a velocity, heading and position”.

Claim 9 further recites the limitation "the signal data" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this action Office will interpret Claim 9 as it would be written reciting: “the data from the incoming signal” referring to the recitation of the lines 5-6 of the instant claim.

Claim 9 further recites the limitation "the number of samples" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this action Office will interpret Claim 9 as it would be written reciting: “a number of samples”.

Claims 10-16 are depending on indefinite independent claim 9 and as the dependent claims include all the claim 9 limitations. Claim 9 being indefinite renders all the dependent claims indefinite.

Claim 17 recites the limitation "the signal characteristics" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this action Office will interpret Claim 17 as it would be written reciting: “signal characteristics”.

Claim 17 further recites the limitation "the collected signal data" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this action Office will interpret Claim 17 as it would be written reciting: “the collected data regarding the signal characteristics” referring to the recitation of the line 6 of the instant claim.

Claims 18-20 are depending on indefinite independent claim 17 and as the dependent claims include all the claim 17 limitations. Claim 17 being indefinite renders all the dependent claims indefinite.


Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 8-13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pheiffer et al. (U.S. Patent Application Publication 2019/0107599A1) hereinafter “Pheiffer” in view of Seifer et al. (U.S. Patent 8179317B2) hereinafter “Seifer”.

In regards of claim 1, Pheiffer teaches a system comprising:
a moving platform (Pheiffer paragraph [0004]: “a disclosed system allows for location determination of stationary, pulsed radio frequency (RF) emitters from a moving platform”);
Various different types of antennas may be employed by the system for the antenna 115 including, but not limited to, a reflector antenna, a multifeed antenna, and a phased array antenna. In one or more embodiments, the antenna 115 may comprise one or more antennas”);
a receiver (Pheiffer paragraph [0031]: “The aircraft 110 comprises a receiving antenna 115 and a receiver (refer to 140 of FIG. 1B) to receive radio frequency (RF) signals”);
at least one processor capable of executing logical functions in communication with the receiver and the at least one antenna array (Pheiffer paragraph [0035-0036]: “The various different types of units that the processing circuitry 145 may comprise include, but are not limited to, at least one processor 150, at least one downconverter 155, at least one filter 160, at least one demodulator 165, at least one fast Fourier transform (FFT) processor 170, at least one correlator 175, at least one interpolator 180, and at least one analog-to-digital converter (ADC) 185. It should be noted that in some embodiments, at least one processor may simply be employed for some of the units (e.g., an interpolator 180) of the processing circuitry 145. 
The processing circuitry 145 may be co-located with the receiver 140 on the aircraft 110, or may be located at a separate location, which is linked to the receiver 140 by at least one communications channel that passes at least the minimum necessary data from the signals”); and
embodiment of the present disclosure may employ various integrated circuit components ( e.g., memory elements, digital signal processing elements, logic elements, look-up tables, or the like), which may carry out a variety of functions under the control of one or more processors, microprocessors, or other control devices”) that, when executed by the processor, implements operations to determine the direction of origin for an incoming signal (Pheiffer paragraph [0022]: “system for location determination of an emitter”), the instructions including:
detect an incoming signal (Pheiffer paragraph [0036]: “detecting, capturing, and isolating, by at least one processor, the signal of interest (SOI)”);
measure a transmission length of the incoming signal (Pheiffer paragraph [0046]: “Typical Electronic Support Measures (ESM) receiving systems do not store the entire signal during a look. They may only store a description of the pulses in terms of pulse parameters including RF, pulse duration, pulse repetition frequency (PRF), etc.”);
package the signal data in multiple data sets according to the number of samples taken into a pulse descriptor word (PDW) (Pheiffer paragraph [0036]: “store a description of the pulses in terms of pulse parameters including RF, pulse duration, pulse repetition frequency (PRF), etc. This description is historically referred to as the pulse descriptor word (PDW)”);
apply at least one direction finding process to the PDW; and
A radar signal comprising a RF train of pulses is then completely and accurately captured in the CES and PDW data, which in the follow-on processing are used to coherently reconstruct the complex signal (refer to FIG. 5) and used to measure FOA (Doppler) history”).
Pheiffer does not teach assign a plurality of sampling apertures for signal data from the incoming signal according to one or more of a velocity, heading, and position of the moving platform;
sample the signal data at more than one of the plurality of assigned sampling apertures;
package the signal data in multiple data sets according to the number of samples taken from the plurality of assigned sampling apertures.
Seifer teaches assign a plurality of sampling apertures for signal data from the incoming signal according to one or more of a velocity, heading, and position of the moving platform (Seifer column 3 lines 25-37: “The expression below estimates location using matched filter techniques. 
                        
                            L
                            
                                
                                    
                                        
                                            x
                                        
                                        ^
                                    
                                    ,
                                    
                                        
                                            y
                                        
                                        ^
                                    
                                    ,
                                    
                                        
                                            ω
                                        
                                        ^
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                    
                                                
                                                
                                                    (
                                                    
                                                        
                                                            
                                                                
                                                                    S
                                                                
                                                                ^
                                                            
                                                        
                                                        
                                                            1
                                                            i
                                                        
                                                        
                                                            *
                                                        
                                                    
                                                    
                                                        
                                                            Y
                                                        
                                                        
                                                            1
                                                            i
                                                        
                                                    
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            S
                                                        
                                                        ^
                                                    
                                                
                                                
                                                    2
                                                    i
                                                
                                                
                                                    *
                                                
                                            
                                            
                                                
                                                    Y
                                                
                                                
                                                    2
                                                    i
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            S
                                                        
                                                        ^
                                                    
                                                
                                                
                                                    3
                                                    i
                                                
                                                
                                                    *
                                                
                                            
                                            
                                                
                                                    Y
                                                
                                                
                                                    3
                                                    i
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            S
                                                        
                                                        ^
                                                    
                                                
                                                
                                                    4
                                                    i
                                                
                                                
                                                    *
                                                
                                            
                                            
                                                
                                                    Y
                                                
                                                
                                                    4
                                                    i
                                                
                                            
                                            )
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                     		(1)
where Ykl denotes the sample of complex envelope of signal plus noise taken from the k-th onboard aperture and sampled at time tl. The coordinates of the hypothesized emitter position are                        
                            
                                
                                    
                                        
                                            x
                                        
                                        ^
                                    
                                    ,
                                    
                                        
                                            y
                                        
                                        ^
                                    
                                
                            
                        
                    , and                         
                            
                                
                                    ω
                                
                                ^
                            
                        
                     denotes the hypothesized radian frequency of the emitter transmissions”);
sample the signal data at more than one of the plurality of assigned sampling apertures (Seifer column 4 lines 20-27: “Assuming that a single aperture in terms of an antenna is placed on an aircraft that is traveling along a predetermined path, one can develop a long aperture, assuming that the antenna is sampled at time intervals which specify the distance that the aperture has traveled to be no more than half a wavelength. It is noted that over time, each of these elements receives a signal from a point source, namely the ground based radar”);
package the signal data in multiple data sets according to the number of samples taken from the plurality of assigned sampling apertures (Seifer claim 5: “the received signals are detected in different time intervals by the antenna at different positions along the path” claim 41: “spatial and temporal information is used to geolocate the emitter”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify a system of Pheiffer to include the sampling of the signal data of Seifer in order to “guarantee of a minimum probability of error” (Pheiffer paragraph [0072]). As in Pheiffer system, it is within the capabilities of one of ordinary skill in the art to “assign a plurality of sampling apertures for signal data from the incoming signal according to one of more of a velocity, heading, and position of the moving platform;
sample the signal data at more than one of the plurality of assigned sampling apertures;
package the signal data in multiple data sets according to the number of samples taken from the plurality of assigned sampling apertures” of Seifer with the predicted result of guaranteeing the minimum probability of error in identifying the signal emitter location as needed in Pheiffer.

In regards of claim 2 Pheiffer and Seifer teach the claimed invention as shown above for the claim 1. 
Pheiffer further teaches communicate at least one of the geolocation and direction finding results to one or both of the moving platform and an operator thereof (Pheiffer paragraph [0022]: “In at least one embodiment, the present disclosure provides for the determination of the location of the stationary emitters with reference to a moving reference frame that is provided by the moving platform”). 
	
In regards of claim 3 Pheiffer and Seifer teach the claimed invention as shown above for the claim 1. 
Pheiffer further teaches the plurality of sampling apertures are predetermined prior to detection of the incoming signal (Pheiffer paragraph [0033]: “During operation of the disclosed system, as the aircraft 110 is moving over the Earth, the receive antenna 115 on the aircraft 110 receives radio frequency (RF) signals”).

In regards of claim 4 Pheiffer and Seifer teach the claimed invention as shown above for the claim 1. 
Pheiffer further teaches the plurality of sampling apertures are calculated by the receiver after the incoming signal terminates and further according to the measured length of the incoming signal (Pheiffer paragraph [0045]: “This kind of signal is enabled by modem electronics and signal processing components, and is now commonly used in radars of all types, but especially in those that measure Doppler for the purpose of detection of moving targets, measuring target velocity, and imaging by synthetic aperture techniques”; paragraph [0046]: “Additional precision time-tagged pre-detected complex (in-phase and quadrature) envelope samples (CES) of the pulses bundled with the PDW are used for reconstruction (refer to FIG. 5) of the pulse trains of the original signal. A radar signal comprising a RF train of pulses is then completely and accurately captured in the CES and PDW data, which in the follow-on processing are used to coherently reconstruct the complex signal (refer to FIG. 5) and used to measure FOA (Doppler) history”).

In regards of claim 5 Pheiffer and Seifer teach the claimed invention as shown above for the claim 1. 
Pheiffer further teaches the moving platform is an aircraft (Pheiffer paragraph [0031]: “The receive antenna 115 is mounted onto the aircraft 110, which serves as a moving platform for the receive antenna 115”; paragraph [0036]: “The processing circuitry 145 may be co-located with the receiver 140 on the aircraft”).

In regards of claim 8 Pheiffer and Seifer teach the claimed invention as shown above for the claim 1. 
Pheiffer further teaches the signal data is sampled at each of the plurality of assigned sampling apertures (Pheiffer paragraph [0005]: “receiving, by an antenna mounted on a moving platform, a plurality of signals transmitted from a plurality of emitters”; paragraph [0037]: “detecting, capturing, and isolating, by at least one processor, the signal of interest (SOI); and splitting, by at least one processor, the signal for the SOI into n number of "look" segments, where n is greater than one”).

In regards of claim 9, Pheiffer teaches a method of direction finding comprising:
detecting an incoming signal via an antenna array including a plurality of antennas carried by a moving platform (Pheiffer paragraph [0031]: “Various different types of antennas may be employed by the system for the antenna 115 including, but not limited to, a reflector antenna, a multifeed antenna, and a phased array antenna. In one or more embodiments, the antenna 115 may comprise one or more antennas”; paragraph [0031]: “The aircraft 110 comprises a receiving antenna 115 and a receiver (refer to 140 of FIG. 1B) to receive radio frequency (RF) signals”; paragraph [0036]: “detecting, capturing, and isolating, by at least one processor, the signal of interest (SOI)”);
measuring a transmission length of the incoming signal (Pheiffer paragraph [0046]: “Typical Electronic Support Measures (ESM) receiving systems do not store the entire signal during a look. They may only store a description of the pulses in terms of pulse parameters including RF, pulse duration, pulse repetition frequency (PRF), etc.”);
packaging the signal data in multiple data sets according to the number of samples taken into a pulse descriptor word (PDW) (Pheiffer paragraph [0036]: “store a description of the pulses in terms of pulse parameters including RF, pulse duration, pulse repetition frequency (PRF), etc. This description is historically referred to as the pulse descriptor word (PDW)”);
applying at least one direction finding process to the POW; and
A radar signal comprising a RF train of pulses is then completely and accurately captured in the CES and PDW data, which in the follow-on processing are used to coherently reconstruct the complex signal (refer to FIG. 5) and used to measure FOA (Doppler) history”).
Pheiffer does not teach assigning a plurality of sampling apertures for data from the incoming signal according to one or more of the velocity, heading, and position of the moving platform;
sampling the signal data at more than one of the plurality of assigned sampling apertures;
packaging the signal data in multiple data sets according to the number of samples taken from the plurality of assigned sampling apertures. 
Seifer teaches assigning a plurality of sampling apertures for data from the incoming signal according to one or more of the velocity, heading, and position of the moving platform (Seifer column 3 lines 25-37: “The expression below estimates location using matched filter techniques. 
                        
                            L
                            
                                
                                    
                                        
                                            x
                                        
                                        ^
                                    
                                    ,
                                    
                                        
                                            y
                                        
                                        ^
                                    
                                    ,
                                    
                                        
                                            ω
                                        
                                        ^
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                    
                                                
                                                
                                                    (
                                                    
                                                        
                                                            
                                                                
                                                                    S
                                                                
                                                                ^
                                                            
                                                        
                                                        
                                                            1
                                                            i
                                                        
                                                        
                                                            *
                                                        
                                                    
                                                    
                                                        
                                                            Y
                                                        
                                                        
                                                            1
                                                            i
                                                        
                                                    
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            S
                                                        
                                                        ^
                                                    
                                                
                                                
                                                    2
                                                    i
                                                
                                                
                                                    *
                                                
                                            
                                            
                                                
                                                    Y
                                                
                                                
                                                    2
                                                    i
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            S
                                                        
                                                        ^
                                                    
                                                
                                                
                                                    3
                                                    i
                                                
                                                
                                                    *
                                                
                                            
                                            
                                                
                                                    Y
                                                
                                                
                                                    3
                                                    i
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            S
                                                        
                                                        ^
                                                    
                                                
                                                
                                                    4
                                                    i
                                                
                                                
                                                    *
                                                
                                            
                                            
                                                
                                                    Y
                                                
                                                
                                                    4
                                                    i
                                                
                                            
                                            )
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                     		(1)
where Ykl denotes the sample of complex envelope of signal plus noise taken from the k-th onboard aperture and sampled at time tl. The coordinates of the hypothesized emitter position are                         
                            
                                
                                    
                                        
                                            x
                                        
                                        ^
                                    
                                    ,
                                    
                                        
                                            y
                                        
                                        ^
                                    
                                
                            
                        
                    , and                         
                            
                                
                                    ω
                                
                                ^
                            
                        
                     denotes the hypothesized radian frequency of the emitter transmissions”);
sampling the signal data at more than one of the plurality of assigned sampling apertures (Seifer column 4 lines 20-27: “Assuming that a single aperture in terms of an antenna is placed on an aircraft that is traveling along a predetermined path, one can develop a long aperture, assuming that the antenna is sampled at time intervals which specify the distance that the aperture has traveled to be no more than half a wavelength. It is noted that over time, each of these elements receives a signal from a point source, namely the ground based radar”);
packaging the signal data in multiple data sets according to the number of samples taken from the plurality of assigned sampling apertures (Seifer claim 5: “the received signals are detected in different time intervals by the antenna at different positions along the path” claim 41: “spatial and temporal information is used to geolocate the emitter”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify a method of direction finding of Pheiffer to include the sampling of the signal data of Seifer in order to “guarantee of a minimum probability of error” (Pheiffer paragraph [0072]). As in Pheiffer method of direction finding, it is within the capabilities of one of ordinary skill in the art to “assign a plurality of sampling apertures for signal data from the incoming signal according to one of more of a velocity, heading, and position of the moving platform;
sample the signal data at more than one of the plurality of assigned sampling apertures;
package the signal data in multiple data sets according to the number of samples taken from the plurality of assigned sampling apertures” of Seifer with the predicted result of guaranteeing the minimum probability of error in identifying the signal emitter  location as needed in Pheiffer.

In regards of claim 10 Pheiffer and Seifer teach the claimed invention as shown above for the claim 9. 
Pheiffer further teaches communicating at least one of the geolocation and direction finding results to one or both of the moving platform and an operator thereof (Pheiffer paragraph [0022]: “In at least one embodiment, the present disclosure provides for the determination of the location of the stationary emitters with reference to a moving reference frame that is provided by the moving platform”). 

In regards of claim 11 Pheiffer and Seifer teach the claimed invention as shown above for the claim 9. 
Pheiffer further teaches predetermining the plurality of sampling apertures prior to detection of the incoming signal (Pheiffer paragraph [0033]: “During operation of the disclosed system, as the aircraft 110 is moving over the Earth, the receive antenna 115 on the aircraft 110 receives radio frequency (RF) signals”). 

In regards of claim 12 Pheiffer and Seifer teach the claimed invention as shown above for the claim 9. 
Pheiffer further teaches the plurality of sampling apertures are calculated by the receiver after the incoming signal terminates and further according to the measured length of the incoming signal (Pheiffer paragraph [0045]: “This kind of signal is enabled by modem electronics and signal processing components, and is now commonly used in radars of all types, but especially in those that measure Doppler for the purpose of detection of moving targets, measuring target velocity, and imaging by synthetic aperture techniques”; paragraph [0046]: “Additional precision time-tagged pre-detected complex (in-phase and quadrature) envelope samples (CES) of the pulses bundled with the PDW are used for reconstruction (refer to FIG. 5) of the pulse trains of the original signal. A radar signal comprising a RF train of pulses is then completely and accurately captured in the CES and PDW data, which in the follow-on processing are used to coherently reconstruct the complex signal (refer to FIG. 5) and used to measure FOA (Doppler) history”).

In regards of claim 13 Pheiffer and Seifer teach the claimed invention as shown above for the claim 9. 
Pheiffer further teaches the moving platform is an aircraft and the method further comprises:
moving the aircraft from a first position to a second position while detecting the incoming signal (Pheiffer paragraph [0031]: “The receive antenna 115 is mounted onto the aircraft 110, which serves as a moving platform for the receive antenna 115. The moving platform (i.e. the aircraft 110) provides a moving reference frame for the determination of the stationary emitters”; paragraph [0033]: “During operation of the disclosed system, as the aircraft 110 is moving over the Earth, the receive antenna 115 on the aircraft 110 receives radio frequency (RF) signals”; paragraph [0037]: “coherent look generation 210 is first performed, which comprises detecting, capturing, and isolating, by at least one processor, the signal of interest (SOI); and splitting, by at least one processor, the signal for the SOI into n number of "look" segments, where n is greater than one”).

In regards of claim 16 Pheiffer and Seifer teach the claimed invention as shown above for the claim 9. 
Pheiffer further teaches sampling the signal data at each of the plurality of assigned sampling apertures (Pheiffer paragraph [0005]: “receiving, by an antenna mounted on a moving platform, a plurality of signals transmitted from a plurality of emitters”; paragraph [0037]: “detecting, capturing, and isolating, by at least one processor, the signal of interest (SOI); and splitting, by at least one processor, the signal for the SOI into n number of "look" segments, where n is greater than one”).

In regards of claim 17, Pheiffer teaches a method comprising:
a signal detected by at least one antenna array with a plurality of antennas carried by a moving platform (Pheiffer paragraph [0031]: “Various different types of antennas may be employed by the system for the antenna 115 including, but not limited to, a reflector antenna, a multifeed antenna, and a phased array antenna. In one or more embodiments, the antenna 115 may comprise one or more antennas”; paragraph [0031]: “The aircraft 110 comprises a receiving antenna 115 and a receiver (refer to 140 of FIG. 1B) to receive radio frequency (RF) signals”; paragraph [0036]: “detecting, capturing, and isolating, by at least one processor, the signal of interest (SOI)”);
The signals 125a, 125b, 125c, 125d are then received by the receiver (refer to 140 of FIG. lB) on the aircraft 110. Processing circuitry (refer to 145 of FIG. lB) processes the signals 125a, 125b, 125c, 125d utilizing at least one of the disclosed CFOA methods to determine the location of the emitter (i.e. 120a, 120b, 120c, or 120d) that is emitting a signal of interest (SOI) (e.g., one of the signals 125a, 125b, 125c, or 125d)”);
applying at least one direction finding process to the collected signal data(Pheiffer paragraph [0037]: “a diagram 200 showing a high-level illustration of the disclosed location determining processing, in accordance with at least one embodiment of the present disclosure”); and
communicating the direction finding result to one or both of the moving platform and an operator thereof (Pheiffer paragraph [0022]: “In at least one embodiment, the present disclosure provides for the determination of the location of the stationary emitters with reference to a moving reference frame that is provided by the moving platform”).
Pheiffer does not teach calculating a plurality of sampling apertures to apply to a signal detected by at least one antenna array;
sampling the detected signal at two or more of the plurality of sampling apertures;
comparing the collected signal data from each of the two or more sampled apertures. 
Seifer teaches In regards of claim a plurality of sampling apertures to apply to a signal detected by at least one antenna array (Seifer column 3 lines 6-7: “one can passively and accurately locate these radars by synthetic aperture processing”; column 3 lines 15-18: “it is possible to utilize this phase coherence in a synthetic aperture processing model to be able to geolocate a stationary emitter with better than two orders of magnitude than was heretofore possible”; column 4 lines 20-24: “Assuming that a single aperture in terms of an antenna is placed on an aircraft that is traveling along a predetermined path, one can develop a long aperture, assuming that the antenna is sampled at time intervals which specify the distance that the aperture has traveled to be no more than half a wavelength”);
sampling the detected signal at two or more of the plurality of sampling apertures (Seifer column 1 lines 20-23: “Direction-finding techniques exploit the spatial coherence of the electromagnetic radiation, where the airborne (or space-borne) platform possesses two or more spatially separated apertures”; column 6 line 61: “sampled at various aperture positions”; Column 9 lines 42-44: “Ykl denotes the sample of complex envelope of signal plus noise taken from the kth onboard aperture and sampled at time t1”);
comparing the collected signal data from each of the two or more sampled apertures (Seifer column 5 lines 3-8: “One then takes the measured data and correlates the measured data against the hypothesized data, with the emitter location being that point on the ground that gives the closest match. One therefore can compare point by point the degree of correlation between the measured data”). 
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the method of Pheiffer to include “calculating a plurality of sampling apertures to apply to a signal detected by at least one antenna array;
sampling the detected signal at two or more of the plurality of sampling apertures;
comparing the collected signal data from each of the two or more sampled apertures” of Seifer in order to “guarantee of a minimum probability of error” (Pheiffer paragraph [0072]). As in the method of Pheiffer, it is within the capabilities of one of ordinary skill in the art to calculate a plurality of sampling apertures to apply to a signal detected by at least one antenna array;
sample the detected signal at two or more of the plurality of sampling apertures;
compare the collected signal data from each of the two or more sampled apertures with the predicted result of guaranteeing the minimum probability of error in identifying the signal emitter  location as needed in Pheiffer.

In regards of claim 18 Pheiffer and Seifer teach the claimed invention as shown above for the claim 17. 
Pheiffer does not teach calculating the plurality of sampling apertures after the detection of the incoming signal and according to the measured transmission length of time of the detected signal and one or more of the velocity, heading, and position of the moving platform.
Seifer teaches calculating the plurality of sampling apertures after the detection of the incoming signal (Seifer column 6 lines 59-62: “the wave front 10 of an emitter of unknown frequency as it exists along a flight path 12 sampled at various aperture positions 14 along the flight path”; column 7 lines 1-2: “Receiver 22 is activated to sample the returns to form the aforementioned snippets by a sampling circuit 26”) and according to the measured transmission length of time of the detected signal and one modern radars are concerned with local oscillator phase coherence only over the round trip time of the transmitted radar pulse and the return of its echo”; lines 50-53: “any corruption of phase that occurs between the time that an echo is received from the last transmitted pulse and the time of transmission of the next pulse will not affect radar performance”; column 1 lines 32-38: “Assuming that the electromagnetic radiation from an emitter is detected by at least one aperture in the form of an antenna on a flying platform that overflies the emitter, motion of one's own platform or shift creates a Doppler shift versus time along the flight path. It has been found that one can determine the location of the emitter or at least its range based on the Doppler shift”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the method of Pheiffer to include calculating the plurality of sampling apertures after the detection of the incoming signal and according to the measured transmission length of time of the detected signal and one or more of the velocity, heading, and position of the moving platform of Seifer in order to “separate out the ambiguities prior to linear regression” (Pheiffer paragraph [0055]). As in Pheiffer’s method, it is within the capabilities of one of ordinary skill in the art to include calculating the plurality of sampling apertures after the detection of the incoming signal and according to the measured transmission length of time of the detected signal and one or more of the velocity, heading, and position of the moving platform of Seifer with the predicted result of separating ambiguities as needed in Pheiffer.

Claims 6, 7, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pheiffer in view of Seifer and further in view of West et al. (U.S. Patent 10749258B1) hereinafter “West”.
In regards of claim 6 Pheiffer and Seifer teach the claimed invention as shown above for the claim 1. 
Neither Pheiffer nor Seifer teach the at least one antenna array is a single linear array.
West teaches the at least one antenna array is a single linear array (West column 6 lines 35- 41: “Table 1 below summarizes parameters for certain antenna systems. The antenna system 10 configured as the crossed linear array in Table I provides similar performance with far less power and hardware requirements than the two dimensional arrays listed and provides greater boresight gain, azimuth beam width, elevation beam width and peak side lobe than a single linear array in some embodiments”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the system taught by the combination of Pheiffer and Seifer to include a single linear array of West in order to improve “distinguishing an emitter location from a set of known possible emitter locations” (Pheiffer paragraph [0025]). As in the system taught by the combination of Pheiffer and Seifer, it is within the capabilities of one of ordinary skill in the art to use the single linear array of West with the predicted result improving the discriminating of emitter location as needed in Pheiffer.

In regards of claim 7 Pheiffer and Seifer teach the claimed invention as shown above for the claim 1. 
Neither Pheiffer nor Seifer teach the at least one antenna array is a dual orthogonal linear array. 
West teaches the at least one antenna array is a dual orthogonal linear array (West column 1 lines 39-42: “The antenna system includes a first linear array and a second linear array. The first linear array is orthogonal to the second linear array and has the same polarization characteristic of the second linear array”). 
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the system taught by the combination of Pheiffer and Seifer to include a dual orthogonal linear array of West in order to improve “coherent processing of electromagnetic radiation” (Seifer column 2 line 2). As in the system taught by the combination of Pheiffer and Seifer, it is within the capabilities of one of ordinary skill in the art to use the dual orthogonal linear array of West with the predicted result improving the coherent processing of electromagnetic radiation as needed in Pheiffer.

In regards of claim 14 Pheiffer and Seifer teach the claimed invention as shown above for the claim 9. 
Neither Pheiffer nor Seifer teach the at least one antenna array is a single linear array and detecting the incoming signal is performed by the single linear array.
West teaches the at least one antenna array is a single linear array and detecting the incoming signal is performed by the single linear array (West column 6 lines 35- 41: “Table 1 below summarizes parameters for certain antenna systems. The antenna system 10 configured as the crossed linear array in Table I provides similar performance with far less power and hardware requirements than the two dimensional arrays listed and provides greater boresight gain, azimuth beam width, elevation beam width and peak side lobe than a single linear array in some embodiments”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the method taught by the combination of Pheiffer and Seifer to include signal detecting with a single linear array of West in order to improve “distinguishing an emitter location from a set of known possible emitter locations” (Pheiffer paragraph [0025]). As in the method taught by the combination of Pheiffer and Seifer, it is within the capabilities of one of ordinary skill in the art to use the signal detection with the single linear array of West with the predicted result improving the discriminating of emitter location as needed in Pheiffer.

In regards of claim 15 Pheiffer and Seifer teach the claimed invention as shown above for the claim 9. 
Neither Pheiffer nor Seifer teach the at least one antenna array is a dual orthogonal linear array and detecting the incoming signal is performed by the dual orthogonal linear array.
West teaches the at least one antenna array is a dual orthogonal linear array and detecting the incoming signal is performed by the dual orthogonal linear array (West column 1 lines 39-42: “The antenna system includes a first linear array and a second linear array. The first linear array is orthogonal to the second linear array and has the same polarization characteristic of the second linear array”; column 7 lines 24-27: “The beam forming module 252 includes inputs and outputs coupled to the beam computer 38 (FIG. 1) at a beam 25 computer interface 280 for receiving and providing signals received and transmitted on the array 222”). 
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the method taught by the combination of Pheiffer and Seifer to include a signal detecting with the dual orthogonal linear array of West in order to improve “coherent processing of electromagnetic radiation” (Seifer column 2 line 2). As in the system taught by the combination of Pheiffer and Seifer, it is within the capabilities of one of ordinary skill in the art to use detecting the signal with the dual orthogonal linear array of West with the predicted result improving the coherent processing of electromagnetic radiation as needed in Pheiffer.

In regards of claim 19 Pheiffer and Seifer teach the claimed invention as shown above for the claim 17. 
Neither Pheiffer nor Seifer teach the at least one antenna array is a single linear array and detecting the incoming signal is performed by the single linear array.
West teaches the at least one antenna array is a single linear array and detecting the incoming signal is performed by the single linear array (West column 6 lines 35- 41: “Table 1 below summarizes parameters for certain antenna systems. The antenna system 10 configured as the crossed linear array in Table I provides similar performance with far less power and hardware requirements than the two dimensional arrays listed and provides greater boresight gain, azimuth beam width, elevation beam width and peak side lobe than a single linear array in some embodiments”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the method taught by the combination of Pheiffer and Seifer to include signal detecting with a single linear array of West in order to improve “distinguishing an emitter location from a set of known possible emitter locations” (Pheiffer paragraph [0025]). As in the method taught by the combination of Pheiffer and Seifer, it is within the capabilities of one of ordinary skill in the art to use the signal detection with the single linear array of West with the predicted result improving the discriminating of emitter location as needed in Pheiffer.

In regards of claim 20 Pheiffer and Seifer teach the claimed invention as shown above for the claim 17. 
Neither Pheiffer nor Seifer teach the at least one antenna array is a dual orthogonal linear array and detecting the incoming signal is performed by the dual orthogonal linear array.
West teaches the at least one antenna array is a dual orthogonal linear array and detecting the incoming signal is performed by the dual orthogonal linear array (West column 1 lines 39-42: “The antenna system includes a first linear array and a second linear array. The first linear array is orthogonal to the second linear array and has the same polarization characteristic of the second linear array”; column 7 lines 24-27: “The beam forming module 252 includes inputs and outputs coupled to the beam computer 38 (FIG. 1) at a beam 25 computer interface 280 for receiving and providing signals received and transmitted on the array 222”). 
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the method taught by the combination of Pheiffer and Seifer to include a signal detecting with the dual orthogonal linear array of West in order to improve “coherent processing of electromagnetic radiation” (Seifer column 2 line 2). As in the system taught by the combination of Pheiffer and Seifer, it is within the capabilities of one of ordinary skill in the art to use detecting the signal with the dual orthogonal linear array of West with the predicted result improving the coherent processing of electromagnetic radiation as needed in Pheiffer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Asami et al. (U.S. Patent Application Publication 2017/0322302A1) teaches a synthetic aperture radar signal processing device and synthetic aperture radar signal processing program;
Clark et al. (U.S. Patent 6043771A) teaches a compact, sensitive, low power device for broadband radar detection;
Noneman et al. (U.S. Patent 5572213A) teaches a parameter encoder architecture;
Hawkins et al. (U.S. Patent 5381150A) teaches a partial intercept LPI (low probability of intercept) reconnaissance system;
Robinson et al. (U.S. Patent Application Publication 2019/0324107A1) teaches methods and systems for pulse association of agile emitters;
Robinson et al. (U.S. Patent Application Publication 2018/0306887A1) teaches an interferometric time delay of arrival;
Huang Xiangben et al. (Chinese Patent Publication CN106324563B) teaches a multi-point passive detection all-phase signal sorting and arrival time difference measurement system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648